DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on August 16, 2022. Claims 1-25 are pending in the application. Claims 11-19 are withdrawn, and claims 1-10 and 20-25 are being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are maintained and modified as necessitated by the amendments.
New objections to the specification and claims are necessitated by the amendments.
New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should recite “first capacitance,” “second capacitance,” “first side of the passivation layer,” and “second side of the passivation layer.”
Claim Objections
Claim 23 is objected to because of the following informalities:  in line 3, “the first side” should read “the first side of the passivation layer” for consistency and clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold.
Claim 1 recites the limitations “a channel resistance electrically coupled with the first electrode and the second electrode,” “a first capacitance electrically connected to a gate and the channel resistance,” and “a second capacitance electrically connected to the gate and the channel resistance” in lines 6-8 of the claim. Claim 20 recites the limitations “a first resistance-capacitance pair electrically connected to the first electrode and the channel resistance” and “a second resistance-capacitance pair electrically connected to the second electrode and the channel resistance” in lines 3-6 of the claim. Claim 21 recites the limitations “the first capacitance and the channel resistance are connected in parallel,” “the second capacitance and the channel resistance are connected in parallel,” “the first capacitance comprises a first stern layer capacitor and a first diffuse layer capacitor electrically connected in series,” and “the second capacitance comprises a second stern layer capacitor and a second diffuse layer capacitor electrically connected in series” in lines 1-7 of the claim. The specification does not contain support for the claimed electrical connections. The specification discloses that Figs. 14A-14B is an equivalent circuit model, but this model is not actually present in the instant invention because it is merely a modelled circuit. The above limitations are attempting to claim a physical structure of electrical connections, but the disclosure does not contain support for the claimed physical structure since the specification only discloses the modelled circuit. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-10 and 20-25 are rejected as dependent thereon.
Claim 23 recites the limitation “the reduced graphene oxide layer is disposed between a first side of the passivation layer and a second side of the passivation layer, wherein the first side comprises Al2O3, and wherein the second side of the passivation layer comprises SiO2” in lines 1-4 of the claim. The specification does not contain support for the reduced graphene oxide layer being disposed between a first side of the passivation layer and a second side of the passivation layer, wherein the first side comprises Al2O3 and the second side comprises SiO2. Instead, the specification discloses that the reduced graphene oxide layer is coated with a passivation layer, for example SiO2 or Al2O3 (see para. [0053] of the instant US PGPub). The specification is silent with respect to first and second sides of the passivation layer, or that different sides of the passivation layer comprise different materials. Applicant is required to cancel the new matter in reply to this Office Action. Claim 24 is rejected as dependent thereon.
Claim 25 recites the limitation “the pulse wave excitation signal comprises…a non-continuous signal” in lines 1-3 of the claim. The specification does not contain support for the pulse wave excitation signal comprising a non-continuous signal. Instead, the specification merely discloses that the pulse wave excitation signal is distinct from a continuous direct current signal in which the voltage of the signal is substantially constant (see para. [0049] of the instant US PGPub). The specification disclosing that the pulse wave excitation signal is distinct from a continuous direct current signal does not provide sufficient support for the pulse wave excitation signal comprising a non-continuous signal. Applicant is required to cancel the new matter in reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a channel resistance electrically coupled with the first electrode and the second electrode,” “a first capacitance electrically connected to a gate and the channel resistance,” and “a second capacitance electrically connected to the gate and the channel resistance” in lines 6-8 of the claim. It is unclear how a property or value (channel resistance, first capacitance, and second capacitance) can be electrically connected to a physical structure (first electrode, second electrode, gate) or another property or value. Claims 2-10 and 20-25 are rejected as dependent thereon.
Claim 20 recites the limitations “a first resistance-capacitance pair electrically connected to the first electrode and the channel resistance” and “a second resistance-capacitance pair electrically connected to the second electrode and the channel resistance” in lines 3-6 of the claim. It is unclear what a resistance-capacitance pair is because these are two properties or values. It is also unclear how a property or value (resistance-capacitance) can be electrically connected to a physical structure (first electrode, second electrode) and another property or value (channel resistance).
Claim 21 recites the limitations “the first capacitance and the channel resistance are connected in parallel,” “the second capacitance and the channel resistance are connected in parallel,” “the first capacitance comprises a first stern layer capacitor and a first diffuse layer capacitor electrically connected in series,” and “the second capacitance comprises a second stern layer capacitor and a second diffuse layer capacitor electrically connected in series” in lines 1-7 of the claim. It is unclear how properties or values (capacitance, channel resistance) can be connected in parallel. It is also unclear how a property or value (capacitance) can comprise a physical structure (capacitors connected in series).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2016/019381 A1) (provided in Applicant’s IDS filed on December 7, 2020) and further in view of Schoning et al. (WO 2002/052252 A1) (references herein made with respect to English Machine Translation) and further in view of Shachar (US 2016/0238553 A1) (provided in Applicant’s IDS filed on December 7, 2020), as evidenced by Poole et al., Chapter 12 – Microwave transistors and MMICs, Microwave Active Circuit Analysis and Design, pp. 395-437 (2016) (hereinafter “Poole”) with respect to claim 1.
Regarding claim 1, Chen teaches a system (a field-effect transistor (FET)-based biosensor, Fig. 1, para. [0009], [0040]), the system comprising:
a field-effect transistor sensor (the FET sensor, Fig. 1, para. [0042], [0047]), the field-effect transistor sensor comprising a first electrode, a second electrode, and a reduced graphene oxide layer coated with a passivation layer (the FET sensor comprises electrode pairs and a reduced graphene-oxide layer coated with a passivation layer, Fig. 1, para. [0042], [0047]), the reduced graphene oxide layer coated with the passivation layer including a channel resistance electrically coupled with the first electrode and the second electrode (Examiner notes that the channel resistance is an inherent characteristic of the reduced graphene oxide layer because it inherently has a channel resistance between the source and drain electrodes shown in Fig. 1; as evidenced by Poole, channel resistance is between the drain and the source, pg. 411), a first capacitance electrically connected to a gate and the channel resistance, and a second capacitance electrically connected to the gate and the channel resistance (monitoring capacitance and resistance of the FET-based biosensor which has a gate, Fig. 1, para. [0058]-[0059], [0081]).
Chen teaches that a current is applied to the FET sensor, a generated electrical signal is measured, a change in an electrical characteristic of the FET sensor is detected, and the electrical detection of the target is accomplished by measuring the change in the electrical characteristics of the FET sensor (para. [0007], [0058]-[0059], [0063]). Chen is silent with respect to an electronic controller coupled to the FET sensor and configured to do the above functions.
Schoning teaches measuring electronics based on ion-sensitive field effect transistors for the detection of components (pg. 2, first paragraph). Schoning teaches a microcontroller for data processing that calculates a capacitance determined from a measurement signal from the measured data (pg. 4, fourth paragraph, pg. 6, seventh paragraph). Schoning teaches that the microcontroller specifies a potential (pg. 6, last paragraph).
Since the microcontroller of Schoning is configured to do the same functions that are taught in Chen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the FET sensor of Chen to be coupled to a microcontroller as taught by Schoning in order to yield the predictable result of the above functions being controlled by a microcontroller. Additionally, generally, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP § 2144.04(III).
Modified Chen teaches that the microcontroller applies a current to the FET sensor for direct current measurements (Chen, para. [0007], [0059], Schoning, pg. 4, fourth paragraph, pg. 6, seventh and last paragraphs, see modification supra). Modified Chen fails to teach applying a pulse wave excitation signal to the first electrode.
Shachar teaches a FET cell for measuring a time dependent characteristic of an analyte bearing fluid (abstract). Shachar teaches that the circuit 602 has at its input a square wave 603 being applied to the FET cell 601 (Fig. 29, para. [0127]). Shachar teaches that the square wave 603 allows the FET device to bind and unbind nonspecific molecules so that there is not a permanent build up or binding of nonspecific molecules (para. [0141]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applied direct current signal to the electrodes of the FET sensor of Modified Chen to be a square wave as taught by Shachar because it would allow the FET sensor to bind and unbind nonspecific molecules so that there is not a permanent build up or binding of nonspecific molecules (Shachar, para. [0141]).
Modified Chen teaches the electronic controller (the microcontroller, Schoning, pg. 4, fourth paragraph, pg. 6, seventh and last paragraphs, see modification supra) configured to receive a response signal from the second electrode, the response signal being at least partially caused by the first capacitance and the second capacitance (a generated electrical signal caused by capacitance is measured, para. [0058]-[0059]),
determine an electrical characteristic of the field-effect transistor sensor based on the response signal (a change in an electrical characteristic of the FET sensor is detected, para. [0007], [0058]-[0059], [0063]), and
determine an amount of the ions in the sample based on the electrical characteristic of the field-effect transistor sensor (the electrical detection of the target is accomplished by measuring the change in the electrical characteristics of the FET sensor, para. [0058]-[0059], [0063]).
The limitation “detecting ions in a sample” is a functional limitation. The limitation “in contact with the sample” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Chen teaches that the FET-based biosensor contains probes which allow for detection of targets which may be cations such as Pb ions in a sample (Fig. 1, para. [0047], [0050]), so the FET-based biosensor is capable of the recitation “detecting ions in a sample.” Modified Chen also teaches that the FET sensor comes into contact with the sample (para. [0058]), so the FET sensor is capable of the recitation “in contact with the sample.”
Regarding claim 2, Modified Chen teaches wherein the pulse wave excitation signal is a direct current square wave signal (the direct current square wave, Chen, para. [0007], [0059], Shachar, Fig. 29, para. [0127], see modification supra).
Regarding claim 3, Modified Chen teaches wherein the electrical characteristic of the field-effect transistor sensor is a capacitance (the electrical characteristic of the FET sensor includes capacitance, para. [0059]).
Regarding claim 4, Modified Chen teaches wherein the electronic controller (the microcontroller, Schoning, pg. 4, fourth paragraph, pg. 6, seventh and last paragraphs, see modification supra) is further configured to:
determine a change in an electrical characteristic of the response signal (a change in an electrical characteristic of the FET sensor is detected, para. [0007], [0058]-[0059], [0063]).
Modified Chen teaches that the electrical detection of the target is accomplished by measuring the change in the electrical characteristics of the FET sensor (para. [0058]-[0059], [0063]). Modified Chen fails to teach determining a signal characteristic of the response signal based on the change in the electrical characteristic of the response signal, and determining the electrical characteristic of the field-effect transistor sensor based on the signal characteristic of the response signal.
Shachar teaches a FET cell for measuring a time dependent characteristic of an analyte bearing fluid (abstract). Shachar teaches that the circuit 602 is set to measure the RC time constant, which is the time required to charge the capacitor through the resistive load, by ≈63.2 percent of the difference between the initial value and final value or discharge the capacitor to ≈36.8 percent, and this value is voltage to charge the capacitor versus time (Fig. 29, para. [0127]). Shachar teaches that as the capacitance of the FET sensor 601 increases, the amplitude of the output signal increases proportionally (Fig. 29, para. [0127]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the microcontroller of Modified Chen to measure the time constant as taught by Shachar in order to yield the predictable result of determining the capacitance of the FET sensor (Shachar, Fig. 29, para. [0127]).
Regarding claim 5, Modified Chen teaches wherein the signal characteristic of the response signal is a time constant (time constant, Shachar, para. [0127], see modification supra).
Regarding claim 6, the limitation “the ions are lead ions” is with respect to an article worked upon (ions) and not a positively recited element of the system. Inclusion of the material or article worked upon (ions) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115.
Examiner further notes that Modified Chen teaches Pb ions (para. [0050]).
Regarding claim 7, the limitation “the sample comprises a liquid medium” is with respect to an article worked upon (sample) and not a positively recited element of the system. Inclusion of the material or article worked upon (sample) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115.
Examiner further notes that Modified Chen teaches an aqueous sample (para. [0007]).
Regarding claim 8, Modified Chen teaches wherein the field-effect transistor sensor (the FET sensor, Fig. 1, para. [0042], [0047]) further includes:
one or more gold nanoparticles in contact with the passivation layer (gold nanoparticles in contact with the passivation layer, Fig. 1, para. [0042]), and
at least one probe bound to the one or more gold nanoparticles (probes bound to the gold nanoparticles, Fig. 1, para. [0042]), wherein the one or more gold nanoparticles are discrete nanoparticles (the gold nanoparticles are discrete nanoparticles, Fig. 1, para. [0046]).
Regarding claim 9, Modified Chen teaches wherein the passivation layer is aluminum oxide (the passivation layer comprises aluminum oxide, Fig. 1, para. [0044]).
Regarding claim 10, the Applicant is advised that the limitation “the reduced graphene oxide layer is produced by submerging the field-effect transistor sensor in a graphene oxide solution for a predetermined period of time” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of submerging the FET sensor in a graphene oxide solution for a predetermined period of time does not structurally change the reduced graphene oxide layer, so Modified Chen’s FET sensor comprising the reduced graphene-oxide layer teaches the structure implied by the submerging of the FET sensor in a graphene oxide solution for a predetermined period of time as claimed. There is no apparent difference between the apparatus as claimed and the prior art as taught by Modified Chen.
Examiner further notes that Chen teaches that the device was immersed into a graphene oxide dispersion, and after one minute, a monolayer of graphene oxide film was deposited on the electrodes, and the device was next annealed to reduce oxygen-containing groups (para. [0068]).
Regarding claim 20, Modified Chen teaches wherein the reduced graphene oxide layer coated with the passivation layer (the reduced graphene-oxide layer coated with the passivation layer, Fig. 1, para. [0042]) further includes:
a first resistance-capacitance pair electrically connected to the first electrode and the channel resistance (resistance, capacitance, and the source electrode connected to the channel resistance between the source and drain electrodes, Fig. 1, para. [0058]-[0059]); and
a second resistance-capacitance pair electrically connected to the second electrode and the channel resistance (resistance, capacitance, and the drain electrode connected to the channel resistance between the source and drain electrodes, Fig. 1, para. [0058]-[0059]).
Regarding claim 22, the limitation “prevents the reduced graphene oxide layer from contacting the sample” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Chen teaches that the reduced graphene oxide layer is coated with the passivation layer which separates analytes from conducting channel materials (Fig. 1, para. [0042]-[0043]), so the passivation layer is capable of the recitation “prevents the reduced graphene oxide layer from contacting the sample.”
Regarding claim 23, Modified Chen teaches wherein the reduced graphene oxide layer is disposed between a first side of the passivation layer and a second side of the passivation layer (the reduced graphene oxide layer is disposed between the Al2O3 passivation layer and a SiO2 layer, Fig. 1, para. [0044]-[0045], [0057]),
wherein the first side comprises Al2O3 (the Al2O3 passivation layer, Fig. 1, para. [0044]-[0045]), and 
wherein the second side of the passivation layer comprises SiO2 (the SiO2 layer, Fig. 1, para. [0044], [0057]).
Regarding claim 24, the limitation “contacts the sample” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Chen teaches that the Al2O3 passivation layer contacts the analytes (Fig. 1, para. [0042]-[0045]), so the Al2O3 passivation layer is capable of the recitation “contacts the sample.”
Regarding claim 25, Modified Chen teaches wherein the pulse wave excitation signal comprises at least one selected from a group consisting of: a square wave, an asymmetrical wave, and a non-continuous signal (the direct current square wave, Chen, para. [0007], [0059], Shachar, Fig. 29, para. [0127], see modification supra).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Schoning and Shachar as applied to claim 1 above, and further in view of Jayant et al. (US 2016/0131613 A1).
Regarding claim 21, Modified Chen teaches the first capacitance, the second capacitance, and the channel resistance (capacitance and channel resistance of the FET-based biosensor, Fig. 1, para. [0058]-[0059]). Modified Chen fails to teach wherein the first capacitance and the channel resistance are connected in parallel and wherein the second capacitance and the channel resistance are connected in parallel.
Shachar teaches a FET cell for measuring a time dependent characteristic of an analyte bearing fluid (abstract). Shachar teaches that the FET cell has the equivalent circuit of a parallel capacitance 217 and resistance 218 (Fig. 25, para. [0127]), and that the signal input and output is a square wave 603 (Fig. 29, para. [0127]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the capacitance and channel resistance of Modified Chen to be in parallel as taught by Shachar in order to yield the predictable result of measuring a characteristic of fluid by applying a square wave to a FET.
Modified Chen teaches the first capacitance and the second capacitance (capacitance of the FET-based biosensor, Fig. 1, para. [0058]-[0059]). Modified Chen fails to teach wherein the first capacitance comprises a first stern layer capacitor and a first diffuse layer capacitor electrically connected in series, and wherein the second capacitance comprises a second stern layer capacitor and a second diffuse layer capacitor electrically connected in series.
Jayant teaches a sensor apparatus for biomaterial detection and manipulation (abstract). Jayant teaches that the double layer capacitances are depicted as Stern and diffusive components (para. [0031]). Jayant teaches that the capacitance is described by a stern capacitance and a diffuse layer capacitance (para. [0105]). Jayant teaches that stern capacitance could help relieve the excess condensation of ions (para. [0109]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the capacitance of Modified Chen to include a stern capacitance and a diffuse layer capacitance as taught by Jayant because it describes double layer capacitances and can help relieve the excess condensation of ions (Jayant, para. [0031], [0109]).
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 7-8 of the amendment, Applicant argues that Chen does not teach the specific circuit configuration of amended claim 1.
Examiner respectfully disagrees. As discussed in the rejection supra, Chen teaches a reduced graphene oxide layer coated with a passivation layer (the FET sensor comprises a reduced graphene-oxide layer coated with a passivation layer, Fig. 1, para. [0042], [0047]), the reduced graphene oxide layer coated with the passivation layer including a channel resistance electrically coupled with the first electrode and the second electrode (Examiner notes that the channel resistance is an inherent characteristic of the reduced graphene oxide layer because it inherently has a channel resistance between the source and drain electrodes shown in Fig. 1; as evidenced by Poole, channel resistance is between the drain and the source, pg. 411), a first capacitance electrically connected to a gate and the channel resistance, and a second capacitance electrically connected to the gate and the channel resistance (monitoring capacitance and resistance of the FET-based biosensor which has a gate, Fig. 1, para. [0058]-[0059], [0081]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            

/JOSHUA L ALLEN/            Primary Examiner, Art Unit 1795